On Petition for Rehearing
Nelson, District Judge.
Respondents have filed a petition for rehearing based on several grounds the first of which is their claim that the Court expressed an'opinion on a matter not before it in referring to the organization of the irrigation district involved and, in fact, decided that the district had been legally organized. The question of the legality of the organization of the district was not raised by the pleadings nor referred to in the briefs or oral argument. We, therefore, assumed for the purposes of this action at least that the legality of the organization of the district was admitted. While reference was made in the opinion to the evidence of the proceedings for the establishment of the district, no opinion was expressed as to whether the district had in fact been legally organized. The other grounds urged as a basis for rehearing were all fully argued and- considered-in-the original • opinion to which we adhere.
Rehearing denied.
Morris, C.J., Grimson and Burke, JJ., and"THOM, Jr., District Judge, concur.